Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-23-2005

Wilderman v. Cooper & Scully PC
Precedential or Non-Precedential: Precedential

Docket No. 04-1876




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Wilderman v. Cooper & Scully PC" (2005). 2005 Decisions. Paper 8.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/8


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 04-1876


                          BRUCE J. WILDERMAN, D.D.S.;
                            HEIDY D. WILDERMAN,

                                                      Appellants

                                           v.

                              COOPER & SCULLY, P.C.



                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 04-cv-00460)
                       District Judge: Honorable Stewart Dalzell


                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 30, 2005

                     Before: ALITO, and AMBRO, Circuit Judges
                              RESTANI,* Chief Judge

                            (Opinion filed October 28, 2005)


                  ORDER AMENDING PUBLISHED OPINION



       * Honorable Jane A. Restani, Chief Judge, United States Court of International
Trade, sitting by designation.

AMBRO, Circuit Judge
             IT IS NOW ORDERED that the published Opinion in the above case filed
October 28, 2005, be amended as follows:

             On page 3, note 1, line 12, replace the word “the” with “. . .”.

             On page 6, first full paragraph beginning “On the other hand”, line 4,
replace the word “finding” with the word “holding”.

             On page 6, first full paragraph beginning “On the other hand”, line 9,
replace the word “finding” with the word “holding”.

              On page 7, last paragraph, second line, after the word “appealable” and
before the quote starting “‘based upon ...’”, insert the phrase “because it was”.


                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: December 23, 2005
CMH/cc: RMG, REM, SJP, GWB, KK, GW




                                             2